department of the treasury internal_revenue_service washington d c tax exempt and cover oes sep index no oie of of ofc ofe ok o sec_2fe 2c 2c ic 2k 2k 2k for are ec icr i ri rk te legend taxpayer a taxpayer b me ars ori ae erie hk ira x esi atok ak ek ook 02k jra y company m sum n partnership p mee see mee es ao oe ae a ae oak ea ak kook poiok ota i ak ado oe i a ae oi a ak a ac rco kak kk dear 2fe 3h oi oie fe ie ie 2c ik oie ok 2k oie ok this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations have been submitted page taxpayer a maintained a traditional individual_retirement_arrangement irz x as described in sec_408 of the internal_revenue_code the code ’ with company m i taxpayer a believing that his modified_adjusted_gross_income for wb would not exceed dollar_figure established roth_ira y also with company m and converted ira x to roth_ira y the amount converted from traditional_ira x to roth_ira y was sum n states that he was notified by partnership p that its schedule form k-1 in taxpayer a for mmmm would include additional interest and long term capital_gain that would differ from the estimates provided at the time taxpayer a converted ira x to roth_ira y it has been further represented that recharacterization request forms but waited to send them to company m until partnership p reported its final form k-1 which you represent was issued in taxpayer a prepared and signed company m’s taxpayer a’s tax_return_preparer discovered that his modified_adjusted_gross_income for rrre would exceed the limit found in sec_408a taxpayer a represents that on october he notified company m that he was ineligible to convert traditional_ira x to roth_ira be recharacterized as a traditional_ira due to delays in the y and requested that roth_ira y mail company b did not receive taxpayer a’s request until iy a date which is after the date required to recharacterize sum n as a traditional_ira company m did not recharacterize roth_ira y to a traditional_ira as taxpayer a requested his wife taxpayer b taxpayer a timely filed his tax_return on si reflecting no rollover to a roth_ira in accordance with the anticipated recharacterization this request for relief under sec_301_9100-3 of the regulations was submitted prior to the service’s discovering taxpayer a’s ineligibility to convert traditional_ira x to roth_ira y and subsequent failure to timely elect to recharacterize roth_ira y back to a traditional_ira calendar years not a closed tax_year based on the above facts and representations you request a ruling that pursuant to of the regulations taxpayer a be granted a period not to exceed sixty days from the date of this ruling letter to recharacterize roth_ira y to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1 408a- this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions ’ jg geiser iie page sec_1_408a-5 question and answer -6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 question and answer -2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during a taxable_year sec_1_408a-4 question and answer further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for the taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301 b of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied upon a je ie i rii iii page qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayer a was not eligible to convert traditional_ira x into roth_ira y since taxpayer a’s and taxpayer b’s combined modified_adjusted_gross_income forfxceeded dollar_figure taxpayers a and b timely filed their joint federal_income_tax return calendar yearns not a closed tax_year therefore it is necessary to determine whether taxpayer a is eligible for relief under the provisions of sec_301_9100-3 of the regulations but eceive it until nm one day after the recharacterization taxpayer a was ineligible to convert traditional_ira x to roth_ira y when taxpayer a discovered that he was ineligible to convert traditional_ira x to roth_ira y he completed company m’s request for recharactization form on eee but did not mail it the issuance of partnership p’s final form k-1 for which occurred taxpayer a represents that he mailed his notification to company m on that company m did deadline for tax ell taxpayer a completed his tax_return in anticipation of the recharacterization and was not aware that such had not occurred until company m notified him in a letter dated ee that it did not complete the recharacterization because the request was received after the deadline for tax_year mj upon realizing that such recharacterization had not occurred taxpayer a requested relief from the service before the service discovered taxpayer a’s ineligibility to convert traditional_ira x to roth_ira y and taxpayer a’s failure to timely elect to recharacterize roth_ira y back to a traditional_ira the itax year is not a closed_year under the statute_of_limitations pending en with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of the sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira y as a traditional_ira specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore you are granted an extension of days from the date of the issuance of this letter_ruling to so recharacterize this ruling assumes that the above iras qualify under sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto dedsegone ab x siti page this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling please contact oko ea ak ok rko rt ep sra st a ck dake sincerely agnel r frsed joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
